IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

AVA LEVINE,
                                                No. 73559-4-1
                    Respondent,
                                                DIVISION ONE
             v.                                                                r-J      V"' O

                                                UNPUBLISHED OPINION
                                                                               T&Z.     m.....
CREATIVE CHANGE COUNSELING,
INC., FOREST WOODLEY, SILVA                                                      I        ..>
BELL-WOODLEY, husband and wife,                                                 CO       :}~~~

and the marital community thereof,

                    Appellants,
                                                                                  cr-

DAN OWENS, JANE DOE OWENS,
and the marital community thereof,
JANET WHITE, JOHN DOE WHITE,
and the marital community thereof,

                    Defendants.                 FILED: August 8, 2016


      Trickey, A.C.J. —A party seeking appellate review must provide a record

sufficient to review the issues raised on appeal. On appeal, Creative Change

Counseling Centers challenge evidentiary rulings and the sufficiency of the

evidence to support the trial court's decision. Because the record is inadequate to

review these claims, we affirm.


                                     FACTS

       On June 17, 2015, Creative Change Counseling Centers, Inc., Sylvia Bell-

Woodley, and Forest Woodley (collectively CCCC), defendants below, filed a
notice of appeal challenging an adverse judgment of about $363,000 entered in
favor of Ava Levine. Following a bench trial, the trial court found that CCCC
violated the Washington Law Against Discrimination (WLAD), chapter 49.60 RCW,
when it demoted and then terminated Levine.
No. 73559-4-1 / 2


       In the statement of arrangements, counsel for CCCC ordered transcription

of the verbatim report of proceedings. See RAP 9.2(b). Counsel later informed

the court that CCCC would not be providing a verbatim report of proceedings.

Counsel then designated a total of 21 pages of clerk's papers, consisting of the

clerk's minute entries, a one-page witness record, and a list of the trial exhibits.

The record does not include the exhibits themselves.

       On appeal, CCCC challenges the sufficiency of the evidence to support the

trial court's finding of discrimination, the amount of damages, and proximate cause.

CCCC also claims the trial court should have excluded evidence of special and

general damages.

       The appellant has the burden to provide a record sufficient to review the
issues raised on appeal. Story v. ShelterBay Co.. 52Wn. App. 334, 345,760 P.2d
368 (1988). "If the party seeking review intends to urge that a verdict orfinding of
fact is not supported by the evidence, the party should include in the record all
evidence relevant to the disputed verdict or finding." RAP 9.2(b).

       CCCC has not provided a verbatim report of proceedings or any record of
the evidence before the trial court.       Consequently, we cannot review the

evidentiary basis for the trial court's finding of discrimination and the other
challenged findings. Nor can we review CCCC's apparent challenge to the trial
court's evidentiary rulings. Because CCCC failed to provide a relevant appellate
record, the factual allegations in its brief are unsupported by any reference to the
record, in violation of RAP 10.3(a)(6) (party must support arguments in brief with
No. 73559-4-1 / 3



"references to relevant parts of the record").1     CCCC's failure to provide an

adequate record precludes any meaningful appellate review. See Bulzomi v. Dep't

of Labor & Indus.. 72 Wn. App. 522, 525, 864 P.2d 996 (1994).

       Levine requests an award of attorney fees on appeal. Under RCW

49.60.030(2), a successful plaintiff who also prevails on appeal is entitled to an

award of reasonable attorney fees and costs on appeal. Martini v. Boeing Co..

137 Wn.2d 357, 377, 971 P.2d 45 (1999). Levine is therefore awarded reasonable

attorney fees and costs on appeal, payable by CCCC, subject to compliance with
RAP 18.1. Levine's request for the imposition of CR 11 sanctions against counsel

for CCCC is denied.

       Affirmed.




                                                  lr\ci3~'                               ^e^,

1 The respondent's brief also refers to documents outside of the record on appeal, in
violation of RAP 10.3(a)(6).